
	
		II
		112th CONGRESS
		1st Session
		S. 62
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Federal Deposit Insurance Act to modify
		  requirements relating to the location of bank branches on Indian reservations,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Indian Reservation Bank Branch Act
			 of 2009.
		2.Regulations
			 governing insured depository institutionsSection 18(d) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1828(d)) is amended by adding at the end the
			 following:
			
				(5)Election by
				indian tribes to permit branching of banks on indian reservations
					(A)DefinitionsIn
				this paragraph, the following definitions shall apply:
						(i)De novo
				branchThe term de novo branch means a branch of a
				State bank that—
							(I)is originally
				established by the State bank as a branch; and
							(II)does not become
				a branch of the State bank as a result of—
								(aa)the acquisition
				by the State bank of an insured depository institution (or a branch of an
				insured depository institution); or
								(bb)the conversion,
				merger, or consolidation of any such institution or branch.
								(ii)Home
				State
							(I)In
				generalThe term home State means the State in which
				the main office of a State bank is located.
							(II)Branches on
				indian reservationsThe term home State with respect
				to a State bank, the main office of which is located within the boundaries of
				an Indian reservation (in a case in which State law permits the chartering of
				such a main office on an Indian reservation), means—
								(aa)the State in
				which the Indian reservation is located; or
								(bb)for an Indian
				reservation that is located in more than 1 State, the State in which the
				portion of the Indian reservation containing the main office of the State bank
				is located.
								(iii)Host
				reservationThe term host reservation, with respect
				to a bank, means an Indian reservation located in a State other than the home
				State of the bank in which the bank maintains, or seeks to establish and
				maintain, a branch.
						(iv)Indian
				reservation
							(I)In
				generalThe term Indian reservation means land
				subject to the jurisdiction of an Indian tribe.
							(II)InclusionsThe
				term Indian reservation includes—
								(aa)any public
				domain Indian allotment;
								(bb)any land area
				located within the outer geographic boundaries recognized as an Indian
				reservation by a Federal treaty, Federal regulation, decision or order of the
				Bureau of Indian Affairs or any successor agency thereto, or statute in force
				with respect to a federally recognized tribal nation;
								(cc)any former
				Indian reservation in the State of Oklahoma; and
								(dd)any land held by
				a Native village, Native group, Regional Corporation, or Village Corporation
				under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
								(v)Indian
				tribeThe term Indian tribe has the same meaning as
				in section 4 of the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450b).
						(vi)Tribal
				government
							(I)In
				generalThe term tribal government means the
				business council, tribal council, or similar legislative or governing body of
				an Indian tribe—
								(aa)the members of
				which are representatives elected by the members of the Indian tribe;
				and
								(bb)that is
				empowered to enact laws applicable within the Indian reservation of the Indian
				tribe.
								(II)Multitribal
				reservationsThe term tribal government, with
				respect to an Indian reservation within the boundaries of which are located
				more than 1 Indian tribe, each of which has a separate council, means a joint
				business council or similar intertribal governing council that includes
				representatives of each applicable Indian tribe.
							(III)InclusionThe
				term tribal government includes a governing body of any Regional
				Corporation or Village Corporation (as defined in section 3 of the Alaska
				Native Claims Settlement Act (43 U.S.C. 1602)).
							(B)Approval by
				corporationSubject to subparagraph (C), in addition to any other
				authority under this section to approve an application to establish a branch
				within the boundaries of an Indian reservation, the Corporation may approve an
				application of a State bank to establish and operate a de novo branch within
				the boundaries of 1 or more Indian reservations (regardless of whether the
				Indian reservations are located within the home State of the State bank), if
				there is in effect within the host reservation a law enacted by the tribal
				government of the host reservation that—
						(i)applies with
				equal effect to all banks located within the host reservation; and
						(ii)specifically
				permits any in-State or out-of-State bank to establish within the host
				reservation a de novo branch.
						(C)Conditions
						(i)EstablishmentAn
				application by a State bank to establish and operate a de novo branch within a
				host reservation shall not be subject to the requirements and conditions
				applicable to an application for an interstate merger transaction under
				paragraphs (1), (3), and (4) of section 44(b).
						(ii)OperationSubsections
				(c) and (d)(2) of section 44 shall not apply with respect to a branch of a
				State bank that is established and operated pursuant to an application approved
				under this paragraph.
						(iii)Prohibition
							(I)In
				generalExcept as provided in subclause (II), no State nonmember
				bank that establishes or operates a branch on 1 or more Indian reservations
				solely pursuant to paragraph (5) may establish any additional branch outside of
				such Indian reservation in any State in which the Indian reservation is
				located.
							(II)ExceptionSubclause
				(I) shall not apply if a State nonmember bank described in that subclause would
				be permitted to establish and operate an additional branch under any other
				provision of this section, without regard to the establishment or operation by
				the State nonmember bank of a branch on the subject Indian
				reservation.
							.
		3.Branch
			 banksSection 5155 of the
			 Revised Statutes of the United States (12 U.S.C. 36) is amended by inserting
			 after subsection (g) the following:
			
				(h)Election by
				indian tribes To permit branching of national banks on indian
				reservations
					(1)DefinitionsIn
				this subsection, the following definitions shall apply:
						(A)De novo
				branchThe term de novo branch means a branch of a
				national bank that—
							(i)is originally
				established by the national bank as a branch; and
							(ii)does not become
				a branch of the national bank as a result of—
								(I)the acquisition
				by the national bank of an insured depository institution (or a branch of an
				insured depository institution); or
								(II)the conversion,
				merger, or consolidation of any such institution or branch.
								(B)Home
				State
							(i)In
				generalThe term home State means the State in which
				the main office of a national bank is located.
							(ii)Branches on
				indian reservationsThe term home State, with
				respect to a national bank, the main office of which is located within the
				boundaries of an Indian reservation, means—
								(I)the State in
				which the Indian reservation is located; or
								(II)for an Indian
				reservation that is located in more than 1 State, the State in which the
				portion of the Indian reservation containing the main office of the national
				bank is located.
								(C)Host
				reservationThe term host reservation, with respect
				to a national bank, means an Indian reservation located in a State other than
				the home State of the bank in which the bank maintains, or seeks to establish
				and maintain, a branch.
						(D)Indian
				reservation
							(i)In
				generalThe term Indian reservation means land
				subject to the jurisdiction of an Indian tribe.
							(ii)InclusionsThe
				term Indian reservation includes—
								(I)any public domain
				Indian allotment;
								(II)any land area
				located within the outer geographic boundaries recognized as an Indian
				reservation by a Federal treaty, Federal regulation, decision or order of the
				Bureau of Indian Affairs or any successor agency thereto, or statute in force
				with respect to a federally recognized tribal nation;
								(III)any former
				Indian reservation in the State of Oklahoma; and
								(IV)any land held by
				a Native village, Native group, Regional Corporation, or Village Corporation
				under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
								(E)Indian
				tribeThe term Indian tribe has the same meaning as
				in section 4 of the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450b).
						(F)Tribal
				government
							(i)In
				generalThe term tribal government means the
				business council, tribal council, or similar legislative or governing body of
				an Indian tribe—
								(I)the members of
				which are representatives elected by the members of the Indian tribe;
				and
								(II)that is
				empowered to enact laws applicable within the Indian reservation of the Indian
				tribe.
								(ii)Multitribal
				reservationsThe term tribal government, with
				respect to an Indian reservation within the boundaries of which are located
				more than 1 Indian tribe, each of which has a separate council, means a joint
				business council or similar intertribal governing council that includes
				representatives of each applicable Indian tribe.
							(iii)InclusionThe
				term tribal government includes a governing body of any Regional
				Corporation or Village Corporation (as defined in section 3 of the Alaska
				Native Claims Settlement Act (43 U.S.C. 1602)).
							(2)Approval by
				comptrollerSubject to paragraph (3), in addition to any other
				authority under this section to approve an application to establish a national
				bank branch within the boundaries of an Indian reservation, the Comptroller may
				approve an application of a national bank to establish and operate a de novo
				branch within the boundaries of an Indian reservation (regardless of whether
				the Indian reservation is located within the home State of the national bank),
				if there is in effect within the host reservation a law enacted by the tribal
				government of the host reservation that—
						(A)applies with
				equal effect to all banks located within the host reservation; and
						(B)specifically
				permits any in-State or out-of-State bank to establish within the host
				reservation a de novo branch.
						(3)Conditions
						(A)EstablishmentAn
				application by a national bank to establish and operate a de novo branch within
				a host reservation shall not be subject to the requirements and conditions
				applicable to an application for an interstate merger transaction under
				paragraphs (1), (3), and (4) of section 44(b) of the Federal Deposit Insurance
				Act (12 U.S.C. 1831u(b)).
						(B)OperationSubsections
				(c) and (d)(2) of section 44 of that Act (12 U.S.C. 1831u) shall not apply with
				respect to a branch of a national bank that is established and operated
				pursuant to an application approved under this subsection.
						(C)Prohibition
							(i)In
				generalExcept as provided in clause (ii), no national bank that
				establishes or operates a branch on 1 or more Indian reservations solely
				pursuant to subsection (h) may establish any additional branch outside of such
				Indian reservation in the State in which the Indian reservation is
				located.
							(ii)ExceptionClause
				(i) shall not apply if a national bank described in that clause would be
				permitted to establish and operate an additional branch under any other
				provision of this section or other applicable law, without regard to the
				establishment or operation by the national bank of a branch on the subject
				Indian
				reservation.
							.
		
